DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2016-219339, filed on 11/10/2016.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JAPAN on 3/31/2016. It is noted, however, that applicant has not filed a certified copy of the 2016-070747 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kizu et al. (JP 2006-152362), hereinafter “Kizu,” wherein an English machine translation is used and cited herein.
Regarding claim 1, Kizu teaches a steel sheet having a chemical composition comprising amounts of chemical constituents ([0001], [0032]-[0035]) that satisfy or overlap with the instantly claimed chemical composition ranges, as shown in the table below. Kizu teaches wherein the steel sheet has a steel microstructure of ≥50% ferrite in area ratio (Abstract), which is identical to the instantly claimed ferrite area ratio, and 1-50% in area ratio of martensite (Abstract), which overlaps with the instantly claimed range of 10-50% martensite in terms of an area ratio (Abstract). Kizu further teaches wherein the steel sheet has a tensile strength of ≥590 MPa (Abstract). Regarding the overlapping ranges, in the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. 
Element
Claim 1 (mass%)
Kizu (mass%)
Overlap (mass%)
C
0.04 – 0.15
0.02 – 0.20
0.04 – 0.15
Si
≤ 0.3
≤ 1.5
≤ 0.3
Mn
1.0 – 2.6
0.5 – 3.5
1.0 – 2.6
P
≤ 0.1
≤ 0.05
≤ 0.05
S
≤ 0.01
≤ 0.01
≤ 0.01
Al
0.01 – 0.1
≤ 1.5
0.01 – 0.1
N
≤ 0.015
≤ 0.01
≤ 0.01
At least one of Ti and Nb in total
0.01 – 0.07
0.01 – 0.20 Ti
0.01 – 0.30 Nb
0.02 – 0.50
Fe + unavoidable impurities
Balance
Balance
Balance


In particular, Kizu also teaches an exemplary steel sheet having a chemical composition comprising, by mass%, 0.05% C, 0.02% Si, 2.0% Mn, 0.01% P, 0.001% S, 0.02% Al, 0.003% N, 0.03% Nb, 0.05% Ti, 0.08% Cr, and a balance of Fe and inevitable impurities, wherein the steel sheet has a steel microstructure comprising 65% area ratio ferrite and 35% area ratio martensite, and wherein the steel sheet has a tensile strength of 830 MPa (Table 1-1: Steel C, Table 2-1: Example No. 8, Table 3-1: Example 
It is noted that Example No. 8 of Kizu comprises, in mass%, 0.03% Nb and 0.05% Ti (Table 1-1: Steel C, Table 2-1: Example No. 8, Table 3-1: Example No. 8), which is outside of the instantly claimed range of “at least one of Ti and Nb: 0.01% or more and 0.07% or less in total” (0.03% Nb + 0.05% Ti = 0.08% in total). However, in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05. Note that Example No. 8 of Kizu has a steel microstructure comprising 65% area ratio ferrite and 35% area ratio martensite, as well as a tensile strength of 830 MPa (Table 1-1: Steel C, Table 2-1: Example No. 8, Table 3-1: Example No. 8), which fall squarely within the instantly claimed ranges of ferrite, martensite, and tensile strength.
Kizu does not explicitly teach a standard deviation of nano-hardness of the steel microstructure of 1.50 GPa or less. 
However, Kizu teaches a steel sheet of an overlapping composition, and overlapping area ratios of ferrite and martensite, and an identical tensile strength (Abstract, [0001], [0032]-[0035]), as discussed above, and further teaches a process ([0078], [0084]-[0086], [0096], Table 2-1, Table 2-2) that closely resembles that described in paragraph [0012]: [8]-[10] of the instant specification, as detailed in the table below.






Method of Instant Specification [0012]: [8]-[10]
Method of Kizu
- Heating the steel slab to 1200-1350°C
- Heating a steel ingot (i.e. slab) at 1250°C (0078], [0096])

- Example No. 8 is also produced by heating a steel ingot at 1250°C ([0096])
- Finish rolling at a finish rolling temperature of 800°C or higher
- Finish rolling at a temperature of 800-900°C ([0079])

-Example No. 8: finish rolling at a finish rolling temperature (FT) of 820°C (Table 2-1: Example No. 8)
- Coiling at a coiling temperature of 400-650°C
- Winding (i.e. coiling) at a temperature of 650°C or less ([0084]), which overlaps with 400-650°C

- Example No. 8: coiling at a coiling temperature (CT) of 450°C (Table 2-1: Example No. 8)
- Cold rolling at a reduction ratio of 30-95%
- Cold rolling at a reduction ratio of 40-80% ([0085])

-Example No. 8: cold rolling at a cold rolling reduction (RE) of 75% (Table 2-1: Example No. 8)
- Heating the cold-rolled steel sheet up to a temperature of 730 to 900°C at a dew point of -40°C or lower in a temperature range of 600°C or higher and at an average heating rate of 10°C/s or more in a temperature range from 500°C to an Ac1 transformation temperature
- Heating the cold-rolled steel sheet to a soaking temperature in a range of 750-870°C at an average heating rate from 500 °C to 750°C, (which would include heating from 500° to an Ac1 transformation temperature), of 1°C/s or more ([0086]), which overlaps with the range of 10°C/s or more. Note that all of the examples in Table 2 of the instant specification have Ac1 temperatures of well below 750°C

- Example No. 8: heating the cold-rolled steel sheet to a soaking temperature (ST) of 870°C at a heating rate (HR) from 500°C to 750°C, (which would include heating from 500° to an Ac1 transformation temperature), of 20°C/s (Table 2-1: Example No. 8)
- Retaining the heated cold-rolled steel sheet for 10 seconds or longer
- Holding (i.e. retaining) at the soaking temperature for 300s or less ([0086]), which overlaps with 10 seconds or longer

- Example No. 8: retaining the steel sheet at the soaking temperature for a holding time (HT) of 120 seconds(Table 2-1: Example No. 8) 
- Cooling from 750°C to 550°C at an average cooling rate of 3°C/s or more
- Cooling from 750°C to 650°C at a cooling rate higher than 20°C/s ([0086]), and cooling from 650°C to 550° at a cooling rate (CR3) of 10-40°C/s ([0096], Table 2-1, Table 2-2), which satisfies cooling from 750°C to 550°C at an average cooling rate of 3°C/s or more.

- Example No. 8: cooling from 750°C to 650°C at a cooling rate (CR3) of 50°C/s, and subsequently cooling from 650°C to 550°C at a cooing rate (CR3) of 10°C/s (i.e. an average cooling rate from 750°C to 550°C of 16.7°C/s) (Table 2-1: Example No. 8)


Therefore, as the steel sheet of Kizu is of an overlapping composition, overlapping area ratios of ferrite and martensite, an identical tensile strength, and is made by a substantially similar process (Abstract, [0001], [0032]-[0035], [0078], [0084], [0086], [0096]), as discussed above, a standard deviation of nano-hardness of the steel microstructure of 1.50 GPa or less would have naturally flowed from the teachings of Kizu. 
Furthermore, also note that the processing parameters taught by Example No. 8 of Kizu ([0096], Table 2-1: Example No. 8) fall squarely within the parameters described in paragraph [0012] of the instant specification, with the exception that Kizu is silent as to heating the cold-rolled steel sheet at a dew point of -40°C or lower in a temperature range of 600°C or higher, as shown in the table above. As discussed above, although Kizu is silent as to heating the cold-rolled steel sheet at a dew point of -40°C or lower in a temperature range of 600°C or higher, this parameter was chosen to stably achieve the desired tensile strength of 590 MPa or more, as stated in paragraph [0069] of the instant specification. Note that Example No. 8 of Kizu has a tensile strength of 830 MPa (Table 3-1), which is squarely within the range of 590 MPa or more.
Thus, as Example No. 8 of Kizu is of a substantially identical composition, identical area fractions of ferrite an martensite, identical tensile strength, and was made by a substantially identical method ([0096], Table 1-1: Steel C, Table 2-1: Example No. 8, Table 3-1: Example No. 8), as discussed above, a standard deviation of nano-hardness of the steel microstructure of 1.50 GPa or less would have naturally flowed from Example No. 8 of Kizu.

As to claim 21, Kizu teaches a steel sheet having a chemical composition comprising, by mass%, 0.01-0.20% Ti and 0.01-0.30% Nb (i.e. total of 0.02-0.50%), which overlaps with the instantly claimed range of “at least one of Ti and Nb: 0.03% or more and 0.07% or less in total.” In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed. For example, Table 1-1: Steel A of Kizu comprises, in mass%, 0.01% Nb and 0.02% Ti, which equates to a total of 0.03% Nb and Ti.
Furthermore, it is noted that Example No. 8 of Kizu comprises, in mass%, 0.03% Nb and 0.05% Ti (Table 1-1: Steel C, Table 2-1: Example No. 8, Table 3-1: Example No. 8), which is outside of the instantly claimed range of “at least one of Ti and Nb: 0.03% or more and 0.07% or less in total” (0.03% Nb + 0.05% Ti = 0.08% in total). However, in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05. Note that Example No. 8 of Kizu has a steel microstructure comprising 65% area ratio ferrite and 35% area ratio martensite, as well as a tensile strength of 830 MPa (Table 1-1: Steel C, Table 2-1: Example No. 8, Table 3-1: Example No. 8), which fall squarely within the ranges of ferrite, martensite, and tensile strength recited in the instant claim 1.

However, as shown and discussed above regarding claim 1, the steel sheet of Kizu is of an overlapping composition, overlapping area ratios of ferrite and martensite, an identical tensile strength, and is made by a substantially similar process (Abstract, [0001], [0032]-[0035], [0078], [0084], [0086], [0096]). In particular, paragraph [0083] of the instant specification states that fatigue properties are further improved when the average heating rate is 20°C/s or more at 500°C to Ac1 transformation temperature, and Tables 2-3 of the instant specification show that examples with an average heating rate of 20°C/s or more achieved FL/TS of 0.51 or more. Note that Kizu teaches heating the cold-rolled steel sheet to a soaking temperature in a range of 750-870°C at an average heating rate from 500 °C to 750°C, (which would include heating from 500° to an Ac1 transformation temperature), of 1°C/s or more ([0086]), which overlaps with the range of 20°C/s or more. 
Therefore, as the steel sheet of Kizu is of an overlapping composition, overlapping area fractions of ferrite and martensite, an identical tensile strength, and is made by a substantially similar process (Abstract, [0001], [0032]-[0035], [0078], [0084], [0086], [0096]), as discussed above, a FL/TS of 0.51 or more would have naturally flowed from the teachings of Kizu. 
Furthermore, as shown and discussed above regarding claim 1, Example No. 8 of Kizu is of a substantially identical composition, identical area ratios of ferrite and martensite, identical tensile strength, and was made by a substantially identical method ([0096], Table 1-1: Steel C, Table 2-1: Example No. 8, Table 3-1: Example No. 8).  In particular, Example No. 8 was manufactured by heating the cold-rolled steel sheet to a soaking temperature (ST) of 870°C at a heating rate (HR) from 500°C to 1 transformation temperature), of 20°C/s (Table 2-1: Example No. 8), which satisfies 20°C/s or more. 
Thus, as Example No. 8 of Kizu is of a substantially identical composition, identical area ratios of ferrite and martensite, identical tensile strength, and was made by a substantially identical method ([0096], Table 1-1: Steel C, Table 2-1: Example No. 8, Table 3-1: Example No. 8), as discussed above, a FL/TS of 0.51 or more would have naturally flowed from Example No. 8 of Kizu.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11, 14-17, and 20-21 of copending Application No. 16/086,044 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding the instant claims 1-2 and 21-22, the claims 10-11 of the reference application teaches a steel sheet comprising: a composition  that contains, in terms of mass%, 0.030-0.200% C, 0.70% Si, 1.50-3.00% Mn, 0.001-0.100% P, 0.001-0.0200% S, 0.001-1.000% Al, 0.0005-0.0100% N, and a balance of Fe and unavoidable impurities, wherein the composition further contains at least one element selected from 0.001-0.100% Nb, 0.001-0.100% Ti, 0.01-1.00% Cr, 0.001-0.100% V, 0.0001-0.0100% B 0.01-0.50% Mo, 0.001-0.200% Sb, and 0.0001-0.0200% Ca, which satisfies or overlaps with the chemical composition ranges recited in the instant claims 1-2 and 21. Claim 10 of the reference application teaches wherein the steel sheet has a steel microstructure containing, in terms of area fraction, 20% or more ferrite and 5% or more martensite, which overlap with the ranges recited in the instant claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness 
Claims 10-11 of the reference application are silent as to the standard deviation of nano-hardness of the steel microstructure, as required by the instant claim 1, and an FL/TS of 0.51 or more, as required by the instant claim 22. 
However, claims 10-11 of the reference application teaches an overlapping composition, overlapping area ratios of ferrite and martensite, an identical tensile strength, and claims 14-17 and 20-21 of the reference application teaches a substantially similar process of making comprising heating a steel slab having a composition according to claims 10-11, finish rolling at a finish rolling temperature of 800-1000°C, coiling at a coiling temperature of 300-700°C, cold rolling at a rolling reduction of 35% or more, heating the cold-rolled steel sheet to a maximum attained temperature of a T1 temperature or higher and a T2 temperature or lower at an average heating rate of 50°C/s in a temperature range of 450°C to (T1 temperature - 10°C], then cooling at an average cooling rate of 3°C/s or more in a temperature range of [T1 temperature - 10°C] to 550°C, wherein a dew point in a temperature range of 600°C or higher is -40°C or lower.
This process is substantially similar to the process described in paragraph [0012]: [8]-[10] of the instant specification, which comprises heating the steel slab to 1200-1350°C, finish rolling at a finish rolling temperature of 800°C or higher, coiling at a coiling temperature of 400-650°C, cold rolling at a reduction ratio of 30-95%, heating the cold-rolled steel sheet up to a temperature of 730°C at a dew point of -40°C or lower in a temperature range of 600°C or higher and at an average heating rate of 10°C/s or more in a temperature range from 500°C to an Ac1 transformation temperature, retaining the heated cold-rolled steel sheet for 10 seconds or longer, and cooling from 750°C to 550°C at an average cooling rate of 3°C/s or more. Although the claims of the reference application are silent as to retaining the heated cold-rolled steel sheet for 10 seconds or longer, this is not expected to affect the standard 
Therefore, as claims 10-11, 14-17, and 20-21 of the reference application teaches an overlapping composition, an overlapping area ratios of ferrite and martensite, an identical tensile strength, and a substantially similar process of making, a standard deviation of nano-hardness of the microstructure of 1.50 GPa or less and an FL/TS of 0.51 or more would have naturally flowed from the teachings of claims 10-11, 14-17, and 20-21 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments, see p.6, filed 12/02/2020, with respect to the previous rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) rejection over Kizu (JP 2006-152362) have been fully considered and are persuasive in view of the current amendments to claim 1.  Therefore, the previous rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) rejection over Kizu (JP 2006-152362) has been withdrawn. 
Applicant's arguments, see pp. 6-8, filed 12/02/2020, have been fully considered but they are not persuasive.
Applicant argues regarding claim 1 that Kizu does not disclose at least one of Ti and Nb: 0.01% or more and 0.07% or less in total, as required by claim 1. Applicant argues that Example No. 5 of Kizu has a total Ti and Nb content of 0.08%, which is outside of the instantly claimed range, and notes that none of the other examples in Kizu read on the claimed composition. Applicant points to paragraph [0035] of the instant specification, which states that recrystallization of ferrite is inhibited by precipitation of TiC and NbC, which leads to improvement of fatigue properties. Applicant argues that this effect is improved 
In response, Examiner notes that Example Nos. 5 and 8 of Kizu have total Ti and Nb contents of 0.08% (Table 1-1: Steel C, Table 2-1: Example Nos. 5 and 8, Table 3-1: Example Nos. 5 and 8), which is outside of the instantly claimed range of “at least one of Ti and Nb: 0.01% or more and 0.07% or less in total” (0.03% Nb + 0.05% Ti = 0.08% in total). However, in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05. Note that Example No. 5 of Kizu has a steel microstructure comprising 75% area ratio ferrite and 25% area ratio martensite, as well as a tensile strength of 820 MPa (Table 1-1: Steel C, Table 2-1: Example No. 5, Table 3-1: Example No. 5), which fall squarely within the instantly claimed ranges of ferrite, martensite, and tensile strength. Furthermore, Example No. 8 of Kizu has a steel microstructure comprising 65% area ratio ferrite and 35% area ratio martensite, as well as a tensile strength of 830 MPa (Table 1-1: Steel C, Table 2-1: Example No. 8, Table 3-1: Example No. 8), which fall squarely within the instantly claimed ranges of ferrite, martensite, and tensile strength.
In response to Applicant’s argument that none of the examples of Kizu read on the claimed composition, Examiner notes that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP §2123 (II). Examiner notes that Kizu teaches a chemical composition ([0032]-[0035]) that overlaps with that of the instant claim 1. In particular, Kizu teaches 0.01-0.20% Ti and 0.01-0.30% Nb (i.e. total of 0.02-0.50%) ([0032]-[0035]), which overlaps with the instantly claimed range of “at least one of Ti and Nb: 0.01% or more and 0.07% or less prima facie case of obviousness exists. See MPEP §2144.05. 
In response to applicant's argument that Kizu does not contemplate controlling the total Ti and Nb content to improve fatigue properties as discussed in paragraph [0035] of the instant specificaiton, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Examiner notes that paragraph [0035] of the instant specification states that the improvement of fatigue properties from inhibiting recrystallization of ferrite by precipitation of TiC and NbC is achieved when the total content of Ti and Nb is 0.01% or more and 0.2% or less. This paragraph makes no mention of the narrower claimed range of 0.01-0.07% being needed to achieve this effect. Examiner notes that the broad disclosure of Kizu teaches 0.01-0.20% Ti and 0.01-0.30% Nb (i.e. total of 0.02-0.50%) ([0032]-[0035]), which overlaps with 0.01-0.2% total. Further, Example Nos. 5 and 8 of Kizu have 0.08% Nb and Ti total (Table 1-1: Steel C, Table 2-1: Example Nos. 5 and 8, Table 3-1: Example Nos. 5 and 8), which satisfy 0.01-0.2% total. Thus, the effect described in [0035] of the instant specification would have flowed naturally from the teachings of Kizu. Moreover, paragraph [0035] of the instant specification states that claimed Ti and Nb range results in inhibiting recrystallization of ferrite, which then leads to  improved fatigue properties. Note that Kizu teaches wherein the steel sheet has a steel microstructure of ≥50% ferrite in area ratio (Abstract), which is identical to the ferrite area ratio recited in claim 1. Thus, the steel sheet of Kizu would also be expected to have improved fatigue properties.
Applicant argues regarding the new claims 22 that Kizu does not disclose the steel sheet has FL/TS of 0.51 or more. In particular, Applicant notes that as discussed in paragraph [0083] of the instant specification, the fatigue properties are further improved when the average heating rate is 20°C/s or more at 500°C to Ac1 transformation temperature. Applicant notes that this which leads to a decrease in 1 temperature and decreasing the standard deviation of the nano-hardness.
In response, Examiner notes, as discussed in the 35 U.S.C. 103 rejection of claim 22 above, that the broad disclosure of Kizu teaches heating the cold-rolled steel sheet to a soaking temperature in a range of 750-870°C at an average heating rate from 500 °C to 750°C, (which would include heating from 500° to an Ac1 transformation temperature), of 1°C/s or more ([0086]), which overlaps with 20°C/s or more. In particular, Example No. 8 was manufactured by heating the cold-rolled steel sheet to a soaking temperature (ST) of 870°C at a heating rate (HR) from 500°C to 750°C, (which would include heating from 500° to an Ac1 transformation temperature), of 20°C/s (Table 2-1: Example No. 8), which satisfies 20°C/s or more. Therefore, as Kizu teaches a substantially similar composition, microstructure, and process of making, the instantly claimed FL/TS of 0.51 or more would have naturally flowed from the teachings of Kizu.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734